 

Mr. Todd Slater

1 Blackstone Place

Bronx, NY 10471

 

Re: Amendment to August 12, 2011 Agreement

 

Dear Todd:

 

Reference is made to the Agreement between XCel Brands, Inc. (“XCel”) and Todd
Slater (“TS”) dated August 12, 2001 (the “Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the same meanings as set
forth in the Agreement.

 

1.The Parties agree that XCel shall pay to TS the sum of $163,000, as payment in
full for (i) cancellation of all amounts due or payable to TS or which may
otherwise become due or payable to TS under Sections 2 and 4 of the Agreement
and (ii) assignment to XCel of all amounts payable directly to TS by a licensee
or distributor, in each case, with respect to the license agreements and
distribution agreements entered into by XCel or XCel’s subsidiary, IM Brands,
Inc. (“IM”), and set forth on Schedule A hereto (collectively, the “License
Agreements”), as well as any amendments, restatements, modifications or
extensions to any such agreements or any future agreements entered into by and
between XCel, IM or any current or future affiliate of XCel or IM and any of the
licensees or distributors set forth on Schedule A hereto or any of their
affiliates. Upon execution of this Agreement, TS will execute an irrevocable
instruction letter, irrevocably instructing the licensee or distributor under
any License Agreement set forth on Schedule A hereto pursuant to which TS or a
designee or assignee of TS is entitled to be paid a commission, fee or other
amount directly from the licensee or distributor in the form attached as Exhibit
B hereto and deliver such letter to XCel and the licensee. TS agrees not to
accept a reduced amount, or take any action that reduces the amount payable to
him, under the Agreement and TS also agrees that, in the event TS receives any
payment directly from any licensee or distributor under any Licensee Agreement,
TS shall have received such payment as an agent for XCel and shall promptly
remit such payment to XCel.

 

2.TS agrees that this Agreement shall serve as TS’s automatic resignation as a
director of XCel upon (i) XCel’s common stock becomes listed on the Nasdaq Stock
Market or other national securities exchange, and (ii) a majority of the members
of XCel’s Board (not counting TS for such purpose) requests that TS resign as a
director of XCel. TS’s resignation shall be effective upon the satisfaction of
the conditions set forth in the preceding sentence, without any further action
on the part of TS. TS shall execute a resignation letter or other documents in
the event his resignation becomes effective, provided, however, that his
delivery of such resignation letter shall not be a condition to his resignation.

 



 

 

 

3.All other terms and provisions of the Agreement remain unchanged and of full
force and effect.

 

4.This Amendment, together with the Agreement constitutes the entire agreement
among the Parties with respect to the subject matter hereof and supersede all
prior contemporaneous agreements, representations and understandings of the
Parties with respect thereto.

 

5.This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original but all of which together shall constitute one and he same
instrument. This Agreement may be executed by facsimile or digital signature.

 

If the foregoing accurately reflects our understanding and agreement, please
sign where indicated below and return one copy of this letter to me for our
records.

 



  Very truly yours,           /s/ Robert W. D’Loren           Robert W. D’Loren
    Chairman, CEO                   AGREED TO AND ACCEPTED:                  
By: /s/ Todd Slater       Todd Slater  

 

 

 

 

SCHEDULE A

 

License/Distributor License/Distribution Agreement IM Clothing, LLC (Jump)
Agreement by and between IM Brands, LLC and IM Clothing, LLC dated February 10,
2012 together with any amendments thereof. Collection Jeans Licensing, LLC
(Sunrise) Agreement by and between IM Brands, LLC and Collection Jeans
Licensing, LLC dated February 09, 2012. Bijou International Corporation
Agreement by and between IM Brands, LLC and Bijou International Corporation
dated December 15, 2011.

 

 

 

 

SCHEDULE B

 

To [Licensee]

 

This letter shall serve as my irrevocable instructions for [Licensee] to remit
any and all payments due to me under the licensee agreement dated as of
__________, 20__ by and between the [IM Brands, LLC] and [Licensee] [and Todd
Slater] [if a party to the agreement] to [IM Brands, LLC], my designee, as
follows (or such other instructions as [IM Brands, LLC] provides to you):

 

[Insert Payment Instructions]

 



  Very truly yours,           Todd Slater       _____________________

 



 

 